Citation Nr: 0006044	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971.  His claim arises from an August 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted an 
increased rating for the veteran's service-connected 
psychiatric disorder (formerly characterized as anxiety), and 
recharacterized it to include PTSD. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable resolution of the issue on appeal.  

2.  The veteran's PTSD is objectively shown to involve 
symptomatology most consistent with a considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment resulting from psychoneurotic symptoms that reduce 
reliability, flexibility, and efficiency levels.  

3.  The veteran's PTSD is objectively shown to cause 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 628, 632 (1992).  The veteran has made such an 
allegation in this case.  Therefore, his claim for an 
increased rating is well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical and service personnel records, records of treatment 
following service, reports of VA rating examinations, a 
transcript of personal hearing testimony given at the RO 
before a Hearing Officer, and multiple personal statements 
made by the veteran in support of his claim.  The Board is 
unaware of any other outstanding, relevant evidence that 
needs to be obtained.

The Board notes that, in Informal Hearing Presentation of 
February 2000, the veteran, through his service 
representative, stated that a remand was appropriate because 
the veteran's most recent VA rating examination, conducted in 
September 1998, was "more than three years old" and that it 
was "feasible that the veteran's PTSD had gotten worse since 
his last examination."  In response, the Board notes that, 
contrary to the representative's assertion, the veteran's 
September 1998 rating examination was, in fact, conducted 
approximately a year and a half, not three years, prior to 
the representative's preparation of the Informal Hearing 
Presentation.  Moreover, while recognizing that it is indeed 
"feasible" that the veteran's PTSD has increased in 
severity in the one and one-half years since the veteran's 
last rating examination, the veteran has not made any direct 
or specific assertion to this effect.  The Board thus finds 
that it is not required to remand this claim to the RO for 
the purpose of providing the veteran an additional rating 
examination. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

Historically, in May 1972, the RO granted the veteran service 
connection and assigned him a 10 percent rating for an 
anxiety disorder, effective from September 11, 1971.  In 
December 1993, the veteran filed a claim for an increase in 
the rating assigned his anxiety disorder, contending, in 
substance, that his disorder had increased in severity and 
rendered him unemployable.  By an August 1995 rating 
decision, the RO modified the veteran's anxiety disorder to 
include PTSD, and increased the rating assigned that 
disability to 50 percent, effective from December 20, 1993.  
The veteran appealed this decision on the bases that his PTSD 
is more severe than the assigned 50 percent rating reflects, 
and that he is unable to obtain or retain gainful employment 
as a result of his PTSD.  

VA clinical treatment records show that the veteran was 
treated intermittently for PTSD from December 1993 to 
November 1998, but never as an inpatient.  During these 
visits, physicians diagnosed the veteran with PTSD and other 
psychiatric disorders, and noted that he had a problem with 
chronic alcohol dependency, which the veteran periodically 
denied.  During these visits, the veteran regularly reported 
that: he experienced nightmares, intrusive thoughts of 
Vietnam, and sleeping difficulties; his activities primarily 
involved watching television, playing golf, drinking, and 
performing various functions for the American Legion, 
including attending meetings, cleaning weapons, and 
participating in funerals and other ceremonies; he lived with 
his mother; and the quality of his relationships with his 
mother and daughter fluctuated over time.  The veteran 
consistently denied experiencing any feelings of hopelessness 
(except during a visit in December 1993), and homicidal or 
suicidal ideation.  

These records show that, most often than not, the veteran was 
fully alert and oriented, talkative, and appropriate in his 
effect, and had no problems with personal hygiene or 
grooming.  These records also show that from 1993 to 1998, 
the veteran expressed a great deal of frustration at not 
being granted a higher disability rating and not being 
awarded additional benefits for his service-connected PTSD.  
Despite this, the veteran indicated that he was not 
interested in participating in any PTSD programs.  Finally, 
these records consistently show Axis V global assessment of 
functioning (GAF) scores of 55.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 
4.130 (1999), a GAF score of 55 suggests moderate symptoms of 
a psychiatric disorder (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The veteran underwent a VA rating examination in February 
1994.  The report of that examination shows that the veteran 
reported having flown "classified missions" during his tour 
of duty in Vietnam.  The examiner observed that the veteran 
provided absolutely no information regarding his military 
experience.  The veteran was noted to be unemployed, and 
indicated that he was looking for a job bartending or 
engaging in other types of restaurant work.  His activities 
reportedly included playing golf, watching television and 
helping his mother around the house.  The veteran indicated 
that he consumed alcohol and had been arrested for driving 
under the influence of alcohol.  The veteran reported that he 
had worked for the Branchville Training Center as a 
correctional officer for almost 10 years, but resigned in 
June 1993, under threat of termination.  He indicated that he 
had never sought inpatient treatment for any psychiatric 
disorders.  

Objectively, the veteran was found to be alert and fully 
oriented.  There was no psychomotor agitation or retardation 
or evidence of anxiety, anger, or hostility.  The examiner 
characterized the veteran's language and speech as vague, 
evasive, and ambivalent, and noted that the veteran smelled 
of alcohol.  There was no evidence of hallucinations, 
delusions, paranoia, or psychotic processes.  The veteran 
indicated that he tried to "stay upbeat" and denied 
experiencing any homicidal or suicidal ideation.  On Axis I, 
the examiner diagnosed alcohol abuse.  In addition, he 
concluded that the veteran did not meet the diagnostic 
criteria for a PTSD diagnosis, mood or thought disorder.  He 
based this conclusion on the fact that there was no evidence 
of any psychomotor agitation, emotional lability, or 
tearfulness on the examination, and the veteran was unable to 
recount any history of wartime hostility or trauma and/or 
describe any alleged recurrent or intrusive recollections of 
wartime events.  The examiner indicated that the veteran was 
able to describe only some intermittent mild dysphoria 
secondary to his life circumstances and unemployment, and 
that there was "absolutely no evidence why this man cannot 
find a job."  He further indicated that there was no 
psychiatric indication of a disability, and that, although 
the veteran found it possible to play golf, he could not show 
that he had sought employment.  He concluded that the veteran 
would benefit from sobriety, and was "perfectly physically 
and emotionally capable of finding and holding a full time 
job."   

The veteran underwent an additional VA rating examination in 
January 1995.  During this examination, the examiner noted 
that the veteran reported flying on "spying missions," but 
offered no indication that he had participated in combat.  
The veteran reported that his principal activities involved 
drinking beer each day, playing golf, watching television, 
and helping his mother around the home.  He indicated that he 
had been arrested for driving under the influence of alcohol, 
and that he had a recent criminal battery charge filed 
against him.  In addition, the veteran indicated that he had 
been married and divorced five times, and that he had a 16-
year old daughter.  Objectively, the veteran was found to be 
alert, fully oriented, cooperative and pleasant.  The veteran 
maintained good eye contact throughout the interview, and 
displayed no psychomotor agitation.  He had no 
externalization of internal psychic or emotional tension, and 
exhibited no hand wringing, foot tapping, or other hostility.  
He described his mood as "not very good," but the examiner 
found the veteran's affect to be essentially normal, 
reasonable, and appropriate.  The veteran's emotional 
expression did not change when discussing his time in 
Vietnam.  The examiner stated that the veteran's thought 
processes appeared to be "reasonably well grounded in 
reality," but he continued to be evasive when asked about 
his experiences in Vietnam.  The veteran denied experiencing 
any suicidal or homicidal ideation, and there was no evidence 
of delusions, hallucinations, or psychosis.  The veteran's 
general level of cognitive functioning appeared to be intact 
without evidence of dementing illness or deterioration in 
higher levels of intellectual functioning.  In addition, the 
veteran's memory and concentration were generally intact.  
The veteran's principal complaints involved being upset by 
minor things, having "no zest for life," and not going out 
much.  On Axis I, the examiner diagnosed alcohol abuse and 
phase of life or life circumstance problems.  The examiner 
explained that the veteran did not meet any diagnostic 
criteria for an Axis I mood, thought, or anxiety disorder.  
He based this explanation on the fact that there were no 
symptoms associated with PTSD present, and the veteran was 
unable to describe any intrusive recollections of wartime 
events.  The examiner continued by noting that there was no 
reason why the veteran was unable to obtain employment, and 
that he was fully capable of obtaining and retaining a full-
time job.  The examiner also noted that the veteran continued 
to reject any effort at substance abuse treatment, which 
would assist him in maintaining sobriety and achieving a 
fully functional life.  

In April 1995, the veteran was afforded an additional VA 
rating examination after expressing dissatisfaction with the 
results of the previous two rating examinations discussed 
above.  In a statement submitted in March 1995, the veteran 
reported having known an Army veteran of the Vietnam War who 
had apparently been diagnosed with PTSD.  The veteran stated 
that during the course of discussions with his friend 
regarding PTSD symptomatology, he concluded that he also had 
PTSD.  The veteran indicated that his friend eventually 
killed himself with a gunshot wound to the head.  

The report of the April 1995 VA rating examination indicates 
that the veteran reported having witnessed all types of 
combat-related trauma.  The veteran reported not having 
worked since 1993, and stated that he had not lost any job or 
relationship due to drinking.  The veteran reported 
experiencing nightmares and intrusive thoughts of Vietnam.  
In addition, he indicated that he often felt nervous, and 
that he experienced difficulty sleeping.  He also complained 
of irritability and stated that his wives told him that he 
dwelled on his Vietnam experiences excessively.  The veteran 
stated that he did not engage in many activities, and that he 
would read a newspaper on a riverbank and watch barges drift 
past.  He also stated that he would go to a friend's house to 
watch television.  According to the veteran, he was unable to 
find a job, and experienced difficulty with people on his 
last job.  On examination, the veteran was described as 
cooperative.  The veteran reported that his mood was 
depressed and anxious.  The examiner noted that the veteran 
had a restricted range of affect, and reported having thought 
of "self harm" in the past, but denied having actually 
followed through by attempting suicide.  The veteran's speech 
was coherent and goal directed.  No hallucinations or 
delusions were expressed, and no psychosis or thought 
disorders were found.  The veteran was fully oriented, and 
his gross memory was characterized as intact, although he 
reported experiencing occasional memory lapses.  On Axis I, 
the examiner diagnosed chronic PTSD with anxiety, and 
assigned an Axis V GAF score of 51 to 60. 

In December 1996, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  The veteran testified 
that he received treatment for his PTSD at the Evansville, 
Indiana VA Medical Center (VAMC).  He stated that he saw a VA 
psychologist once a month and saw a psychiatrist once every 
three months to have his medication updated.  The veteran 
indicated that he had not worked since 1993, and that he had 
not attempted to gain any type of employment since that time.  
He also stated that he had applied for Social Security 
Administration (SSA) benefits, but that he had been turned 
down in early 1996.  He indicated that he had been divorced 
for the past four or five years, and that he was living with 
his mother.  With respect to his daily routine, the veteran 
stated that he occasionally did some laundry, read the 
newspaper, watched television, and walked around outside.  
The veteran stated that he did not have a girlfriend or much 
of a social life other than attending American Legion 
meetings twice per month.  The veteran also indicated that he 
experienced frequent nightmares and flashbacks, and that he 
consumed relatively little alcohol.  According to the 
veteran, he had not been hospitalized for PTSD, but he stated 
that his treating psychologist recommended that he undergo 
some form of treatment.  The veteran further offered his 
opinion that the VA rating examiner who had conducted his 
first two examinations in February 1994 and January 1995 did 
not appear to be competent.  

The veteran underwent his most recent VA rating examination 
in September 1998.  The report of that examination shows that 
the veteran complained of experiencing sleeping difficulty 
and nightmares on a weekly basis.  The veteran asserted that 
his medications were not particularly helpful.  He reported 
experiencing intrusive thoughts of Vietnam, and that such 
thoughts would be triggered by witnessing violence on 
television and in the media, noises from passing aircraft, 
helicopters, and jeeps, and from eating out of cans.  The 
veteran stated that he was irritable and depressed, and 
claimed that he did not like visiting hospitals or funeral 
homes because they also reminded him of Vietnam.  With 
respect to activities, the veteran indicated that he had been 
living with his mother since his divorce in 1992, and spent 
his time watching television, occasionally doing laundry, and 
feeding the cat.  In addition, he stated that he would go to 
the local American Legion hall, but did not go to bars.  He 
also claimed that he neglected his personal hygiene and 
appearance as well as other activities of daily living.  On 
examination, the veteran was found to be moderately well 
groomed, and to communicate well.  No thought disorders, 
delusions, or hallucinations were found.  The veteran did not 
report a history of inappropriate behavior, and denied having 
any suicidal or homicidal ideation.  The examiner found that 
the veteran was able to maintain his daily living standards.  
The examiner also found the veteran's memory grossly intact 
and his speech normal.  The examiner also found that the 
veteran washed his hands compulsively, and that he had a 
depressed mood with complaints of insomnia.  On Axis I, the 
examiner diagnosed chronic PTSD, a depressive disorder, and 
alcohol abuse; and on Axis V, he attributed a GAF score of 51 
to 60 to those disorders.  

Under PTSD regulations in effect when the veteran filed his 
claim, the assignment of a 50 percent rating was predicated 
upon a showing of a considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  Further, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent rating was contemplated in cases in which the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to have been of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain gainful employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

A 100 percent rating required that the attitudes of all 
contacts except for the most intimate be so adversely 
affected as to result in virtual isolation in the community.  
Alternatively, one could have totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Alternatively, one could be demonstrably unable to obtain or 
retain employment as a result of the PTSD.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 
Vet.App. 95 (1994) (holding that a showing of any one of the 
above evaluative criteria for a 100 percent rating is a 
sufficient basis upon which to award a 100 percent rating).  

By regulatory amendment, which became effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, previously set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  The revised regulations pertaining to the evaluative 
criteria for PTSD are now codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Rhodan v. West, 
12 Vet.App. 55 (1998); see also 38 U.S.C.A. § 1115(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
the former and revised regulations in order to ascertain 
which version is most favorable to his claim.  

Under the revised criteria for PTSD, a 50 percent rating is 
contemplated for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Assignment of a 70 percent rating requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 100 percent rating is warranted for total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent danger of 
hurting oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Applying the regulations governing PTSD ratings to the 
evidence of record, the Board concludes that the currently 
assigned 50 percent rating is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating under either the former or revised rating 
criteria.  The veteran's objectively demonstrated 
symptomatology with respect to PTSD includes primarily 
depression, self-reported nightmares and intrusive 
recollections of his time in Vietnam.  (The Board observes 
that prior to reporting that he had discussed PTSD 
symptomatology with an Army veteran diagnosed with the 
disorder, the veteran either denied or was unable to offer 
any substantive accounting of his alleged intrusive 
recollections or nightmares.  However, in subsequent 
statements and examination reports, the veteran indicated 
that he had been exposed to all sorts of war trauma and 
combat, and his self-reported symptomatology became more 
consistent with symptomatology associated with PTSD.)  

In any event, without regard to the merit of the veteran's 
contentions as to his alleged stressors in Vietnam and self-
reported symptomatology, the veteran has not objectively been 
shown to manifest signs or symptoms of any thought disorders, 
psychoses, hallucinations, or delusions.  His memory has 
consistently been found to be intact, and there has been no 
history of inappropriate behavior.  The veteran offered, in 
his summary of subjective complaints during the most recent 
September 1998 rating examination, that he did not like to 
visit hospitals or funeral homes, and that he tended to avoid 
anything that would trigger memories of Vietnam, such as 
violence on television.  However, the veteran's VA clinical 
treatment records show that he enjoyed maintaining weapons 
for the American Legion, and that he regularly participated 
in funeral and other ceremonies through the American Legion.  
Such activities are not consistent with the type of avoidant 
behavior in which the veteran has reported engaging.  

The veteran has also asserted that he neglects his personal 
appearance and hygiene.  However, this assertion has not been 
confirmed by the objective medical evidence of record.  The 
report of the most recent VA rating examination includes the 
examiner's characterization of the veteran's appearance as 
being "moderately groomed."  Other VA clinical treatment 
records fail to indicate that the veteran's ability to take 
care of himself is lacking in any respect.  

The veteran does have difficulty getting along with others, 
and the VA clinical treatment records show that he has 
episodes during which he and his mother argue.  For example, 
the veteran once complained that his mother was not doing 
enough for him.  Despite his testimony and statements to the 
contrary, the veteran's VA clinical treatment records 
indicate that, despite these intermittent difficulties, he 
has had generally favorable relationships with his mother and 
daughter, and has relied upon friends when his mother did not 
allow him to remain in her house.

In short, the objective medical evidence fails to show that 
the veteran has had what could be characterized as a 
"severely impaired" ability to establish or maintain 
effective relationships with people.  Moreover, the veteran's 
assigned GAF scores of 51-60 on examinations (some of which 
were attributed to other disorders as well as to his PTSD), 
and of 55 during VA outpatient treatment are not indicative 
of a psychiatric disability picture that causes more than 
moderate, or considerable, industrial impairment.  

The only medical evidence of record addressing the issue of 
the veteran's ability to obtain or retain employment consists 
of the reports of the February 1994 and January 1995 VA 
rating examinations.  In both instances, the examiner 
concluded unequivocally that there was nothing preventing the 
veteran from working.  It may be argued that the veteran 
experiences cause what could be characterized as 
"considerable" industrial impairment, but even so, under 
the former criteria, such impairment warrants only a 50 
percent rating.  

Moreover, under the revised rating criteria, the criteria for 
a rating in excess of 50 percent are not met.  The veteran 
has some deficiencies in work (although, due to several 
physician's comments regarding the veteran's alcohol 
problems, it is unclear whether this deficiency is due solely 
to his PTSD), and mood, but is not impaired in family 
relations, judgment or thinking.  Moreover, he has not been 
found to experience suicidal ideation or obsessional rituals 
interfering with his routine activities; he regularly has 
coherent, relevant and goal-oriented speech; and he has not 
been noted to have near-continuous panic or depression, 
impaired impulse control or spatial disorientation.  In sum, 
the criteria for assignment of 70 percent rating have been 
met.  

As an aside, the Board notes that, under the revised rating 
criteria, it does not appear that the veteran's PTSD 
symptomatology a 50 percent rating.  The veteran's affect has 
generally been characterized as appropriate, and his speech 
has generally been described as goal directed and otherwise 
normal.  He has not exhibited difficulty understanding 
complex commands, and his memory has not been described as 
impaired.  The veteran has primarily been shown to have a 
depressed mood, symptomatology that warrants the assignment 
of a 30 percent rating under the revised criteria.  

In light of the above, the Board concludes that the veteran's 
PTSD disability picture more nearly approximates a 50 percent 
rating under the former criteria, and that the preponderance 
of the evidence is against the assignment of a higher rating 
under either the former or revised criteria.  

In making its decision, the Board considered the potential 
application of Title 38 of the Code of Federal Regulations 
(1999).  See Schafrath v. Derwinski, 1 Vet.App. 589, 593 
(1991).  In addition, the Board carefully considered the 
veteran's contention that his PTSD renders him unemployable.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an "extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.    

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under the Rating Schedule, that anticipate 
greater disability for the veteran's PTSD.  The record, 
however, does not establish the presence of findings that 
would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional or 
unusual disability picture.  Although the veteran has not 
worked since he left his job of 10 years as a corrections 
officer, there is no evidence of record establishing that he 
is unemployable due solely to his PTSD.  The Board 
acknowledges that the veteran submitted a letter dated in 
December 1997 stating that he was unavailable to participate 
in a vocational rehabilitation program due to his health.  
However, that letter did not specify what "health" problems 
the veteran was then experiencing, and did not suggest that 
these problems involved PTSD.  By his own admission, the 
veteran has never been admitted to any health care facility 
for psychiatric treatment, and his outpatient treatment has 
only been intermittent.  Moreover, despite the veteran's 
statements to the VA rating examiner in April 1995 and 
September 1998, and his hearing testimony of December 1996 
that his PTSD hinders his ability to engage in activities, 
employment and otherwise, the VA clinical treatment records 
show that the veteran does engage in a wide variety of 
activities, albeit unrelated to employment, including golf, 
visits to the American Legion, weapon cleaning and 
participation in funerals and other ceremonies. 

Further, the Board notes that the VA rating examiner who 
conducted the rating examinations of February 1994 and 
January 1995 expressly stated that there was no reason that 
the veteran was unable to secure some sort of full-time 
employment.  In light of the clinical evidence of record 
defeating the veteran's assertions that he is incapable of 
obtaining or retaining gainful employment, and in the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  
See Bagwell v. Brown, 8 Vet.App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  

There is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim in this 
case; therefore, the veteran is not entitled, under 
38 U.S.C.A. § 5107(b) (West 1991), to the benefit of the 
doubt in resolving his claim.  The Board points out, however, 
that if the veteran's PTSD disability picture changes in the 
future, the veteran may apply at that time for an increase in 
his assigned disability rating.  See 38 C.F.R. § 4.1 (1999).  
At present, however, the Board finds no basis upon which to 
grant a rating in excess of 50 percent for the veteran's 
PTSD.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

 

